Earl Warren: Number 464, L. W. Holt et al., Petitioner, versus Virginia. Mr. Karpatkin.
Marvin M. Karpatkin: Mr. Chief Justice, Your Honors may it please the Court. This case is here this afternoon, because two practicing attorneys in the Commonwealth of Virginia have been summarily convicted of contempt of court and their conviction is sustained by the Supreme Court of Appeals of Virginia for filing and arguing a legitimate motion for a change of venue. Although, both of the petitioners are attorneys, Messrs. Holt and Dawley, this particular motion to change venue was made in the proceeding where Mr. Dawley was the litigant and he was being then and there represented by his law partner, Mr. Holt as attorney. It is our principal claim that since this motion was wholly legitimate, there is nothing whatsoever contemptuous in the record concerning this motion to change the venue. That these contempt convictions are deprivations of constitutional rights under the Due Process Clause of the right of the litigant to have the affective assistance of counsel and of the right of the attorney to vigorous advocacy in his client’s cause, in both cases by the same improper judicial act. Furthermore, since the Court saw fit to act summarily, without resemblance or any scintilla of a hearing with just no hearing at all and since this was not one of those special situations where this Court has held, summary contempt proceedings are constitutionally permissible, we urge that this was a further and separate denial of due process of law. The facts maybe stated rather briefly. Messrs. Dawley and Holt were two members of the three-man-partnership practicing in Norfolk, Virginia in the fall of 1961. Litigation pending in the Circuit Court of the City of Hopewell involved clients of the firm, the case of Hopewell News Inc. against Harris. This was a defamation case. The defendants were represented by Mr. Dawley in Court. There was an allegation in the record that the purpose of this defamation case was to destroy an organization in the City of Hopewell called “The Hopewell Improvement Association”, an organization consisting of many of the Negro citizens of the City of Hopewell dedicated to -- efforts to bring about the constitutional requirement of racial desegregation in accordance with law and in accordance with decisions of this Court. And as an allegation in the record, that the purpose of this lawsuit brought by the Hopewell News alleged in the record to be the only newspaper in the City of Hopewell, was a reflection of a considerable amount of community tensions and hostility extent in the Hopewell area at that time where there were an effect lined up on the side of the plaintiffs in this Hopewell News against Harris litigation. What was in effect the pro-segregationist power structure of that area and the defendants consisted of Mr. Harris and others, leading members of the Negro Community, officers and active persons in the Hopewell Improvement Association generally represented by the firm of Jordan, Dawley, and Holt and in this particular defamation case represented by Mr. Dawley. In any event, Your Honors, the case was called for trial on October 05, 1961, the defamation case and on October 06, 1961, a dismissal was entered on the record. Following this dismissal, the presiding judge, the Honorable Carlton E. Holladay subjected Mr. Dawley to a series of questions, which either were not answered or not answered to the judge’s satisfaction. I believe in one instance, Mr. Dawley stated he wanted some time to consider whether he should answer or what his answer should be and this led somewhat later on the 11th of December 1961, to Judge Holladay issuing a show cause order directing Mr. Dawley to appear in show cause why he should not be held guilty of contempt of court for this refusal to answer Judge Holladay’s questions. Subsequently, on the 27th of --
Speaker: [Inaudible]
Marvin M. Karpatkin: The questions Mr. Justice Harlan, related to the inability of the bailiff of the Court to serve process on some of the defendants who were Mr. Dawley’s clients.
Speaker: [Inaudible]
Marvin M. Karpatkin: There is a suggestion but the record is hardly clear that the non-appearance of these defendants, who were called as witnesses by the plaintiff, had something to do with the dismissal of the litigation, but it is not clear from the record since the questioning did not proceed and indeed since no hearing was ever granted and so we don’t know what would or would not have transpired on the record, had these questions been further gone into the hearing. On the 27th of December 1961, Mr. Dawley filed a motion to disqualify Judge Holladay. This motion was filed by Mr. Dawley pro se. After due deliberation on the 28th of December, the motion was denied. Then on the 17th of January, Mr. Dawley again pro se filed the instant venue change motion, which appears in the record. This motion came on for hearing, I should say, Your Honors I'm sorry, the contempt trial came on for hearing on the 30th of January 1962. At that time, as the record indicates, Mr. Dawley’s appearance was as a litigant. He was represented by his partner Mr. Holt. Dawley sat silently throughout the entire proceedings and the Judge asked for -- the Judge stated that he was prepared to hear argument, prepared to consider the motion for change of venue, which as I stated had been previously filed since 13 days earlier. And the record indicates that Mr. Holt then and there proceeded to read into the record, virtually verbatim, the motion which has been previously filed -- the written motion, which had been previously filed by Mr. Dawley pro se. Immediately upon the completion of this reading, the Judge stated that he held this motion contemptuous and subsequently certified that the reasons why he held it contemptuous were the following allegations contained in the motion, and these are contained in the motion as filed 17 days earlier and as the filed motion was read into the record, I beg your pardon, 13 days earlier as read into the record 13 days later. The first allegation is that the -- is the claim that there was a judicial amalgamation of functions. The precise words which apparently were taken very -- which apparently the Supreme Court of Virginia as well as the Commonwealth in its brief takes great umbrage at the words “Is now in effect and/or in fact acting as police officer, chief prosecution witness, adverse witness for the defense, grand jury, chief prosecutor and judge.” This was a portion of the allegation on the motion for a change of venue. And they observed parenthetically that these words seem to be suggested by the opinion of -- the concurring opinion of Mr. Justice Rutledge of this Court in the case of ‘In re Oliver’ invalidating the Michigan one-man grand jury statute. The second allegation in the venue change motion, which the judge considered contemptuous was the allegation that this particular judge had harassed and intimidated Mr. Holt, the attorney appearing for Mr. Dawley.
Byron R. White: May I ask [Inaudible]
Marvin M. Karpatkin: The record -- there were occasions when Holt appeared in Court, Your Honor. However, the record does reflect that on some of these occasions Mr. Holt stated that Mr. Dawley -- that thus far Mr. Dawley was appearing pro se. However, there are also allegations in the record that the judge stated that he was causing an investigation to be made of the activities of both Mr. Holt and Mr. Dawley.
Byron R. White: [Inaudible]
Marvin M. Karpatkin: I don't follow Your Honors reference to paragraph four. Which paragraph four if I --?
Byron R. White: [Inaudible]
Marvin M. Karpatkin: The only thing which appears in the record Mr. Justice White, is on page 13 of the record that part of the harassment and intimidation occurred at the hearing in this matter on January 08, 1962, at which time the court revealed that it had been making an independent investigation, an inquiry of Mr. Holt's conduct and of the contempt offense. The judge said that he would deal with Leonard Holt after he had dealt with the E. A. Dawley.
Byron R. White: [Inaudible]
Marvin M. Karpatkin: That's my understanding, Your Honor. The final allegation in the venue change motion, which the judge found contemptuous, was the allegation that a fair and impartial trial could not be had in the Hopewell Circuit Court under the circumstances then existing. Subsequent to the finding of contempt, an apology was tendered, about which I'll have some more to say later, which was in effect, we urge a disclaimer of any intentional disrespect for the Court, a statement in effect that we say what we have to say in order to do our job as attorneys and produce the legal effect of a venue change motion, but that no respect was subjectively intended. In any event, after sentence, the -- both contempt convictions were unanimously affirmed by the Supreme Court of Appeals of Virginia and this Court granted certiorari. We urge in the first instances, in the first instance that, this is a denial of rights under the Due Process Clause, because in as much as there is a constitutional right to counsel, sustained by this Court over and over again and which the Bar has admonished continually by the cannons of ethics of the American Bar Association and that this right to counsel includes the attorneys right of advocacy, indeed the attorneys duty of advocacy as well as the client’s right to have zealous representation. That since there was absolutely nothing wrong with this motion, since this motion was perfectly legitimate and met all of the criteria of legitimacy, that to label it ‘a contempt’ to poll that there is sanction worthy conduct in a legitimate motion of this nature is a denial of constitutional rights, a denial of the right of effective counsel.
Potter Stewart: Mr. Karpatkin, this -- this was a motion for change of venue rather than a motion to disqualify that judge, wasn’t it?
Marvin M. Karpatkin: That's correct Mr. Justice Stewart.
Potter Stewart: Was this a single judge Court?
Marvin M. Karpatkin: I believe Mr. Justice Stewart that there are other judges sitting in that Circuit, but I believe that the allegation -- some of the allegations in the record indicated desire to move the proceedings completely out of this physical area.
Potter Stewart: Into another geographic area?
Marvin M. Karpatkin: Into another geographical area and there are allegations in the record indicating that other court officers are involved that the Clerk of the Court and that the Commonwealth attorney have likewise been involved. Allegations in the record that police officers have visited some of the clients of these attorneys and have harassed them and have told them that they -- and have threatened them with all kinds of dire predictions of conduct -- of bad conduct in the event they would continue to be represented by these attorneys.
Potter Stewart: Could there been a motion to, as to disqualify this judge to sit on this thing and --
Marvin M. Karpatkin: Your Honor, such a motion was made and denied.
Potter Stewart: But that's not subject of this case?
Marvin M. Karpatkin: No, Your Honor, it's not. That motion had previously been made and denied, following that this motion for change of venue.
Potter Stewart: Change of venue was made, I see.
Marvin M. Karpatkin: And nor is that the subject to this case, if I may respectfully suggest. The subject to this case that the judge --
Potter Stewart: Was the --
Marvin M. Karpatkin: -- instead of hearing that motion on the merits, instead of calling a hearing or instead of saying at the very least, “Show cause why I should not hold you for contempt. I think this is contemptuous what you have to say that it is not”. Rather than that he just said flatly --
Potter Stewart: Just held it on that --
Marvin M. Karpatkin: --contempt, that's it.
Potter Stewart: Did he ever rule the motion?
Marvin M. Karpatkin: The motion for venue was denied immediately thereafter Your Honor. And we suggest, if I may state it, your question, Your Honor, where I intended that, when you make a motion for a change of venue or a motion to disqualify a judge, and before the judge rules on it, his immediate reaction is, if I might quote some language of this Court, I believe in Ungar against Sarafite, if – it's immediate reflex reaction, what you did is contemptuous? It foreshadows or inevitably foreshadows that there's going to be less than a full fair and constitutional determination of the merits of the underlying motion. It is our position that this motion was perfectly legitimate, perfectly permissible since it met all of the established criteria. Unfortunately, other than the reference to the case of ‘In re Oliver’, we have not been able to find many cases establishing the criteria of legitimacy into decisions of this Court. We have therefore turned to a survey of the decisions of state courts throughout the country finding what is and what is not considered legitimate. What is and what is not considered proper conduct by an attorney in making this kind of a motion and it is our conclusion from a distillation of this cases that, this motion was perfectly legitimate, because it met what appeared to be the three established standards of fairness, which show up from a survey of all of these cases.